Citation Nr: 0413687	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  95-33 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury. 

2.  Entitlement to service connection for a psychiatric 
disorder with fugue state.

3.  Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease at C5-C6.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1961 to January 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  In a decision of August 2002, the Board denied 
the veteran's claim for an initial rating higher than 20 
percent for degenerative disc disease of the cervical spine, 
and denied service connection for a psychiatric disorder.  
The Board also requested development for a claim for service 
connection for residuals of a head injury.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2003, the 
Secretary of Veterans Affairs (Secretary) and the veteran, 
through his attorney, filed a joint motion to vacate the 
Board's decision and remand the case for additional 
development.  The Court granted the motion later that month.  
In October 2003, the Board remanded all three of the issues 
to the RO.  The case has now been returned to the Board for 
further appellate review.


REMAND

In a substantive appeal form dated in February 2004, the 
veteran checked a box to indicate that he wished to have a 
personal hearing at the RO before a Member of the BVA.  The 
request for a hearing before a Member of the Board which the 
veteran made remains unsatisfied.  This hearing must be 
scheduled at the RO level, and, accordingly, a remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) ("claimant has right to a 
hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.704).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




